


110 HR 6591 IH: To amend the Consolidated Appropriations Act, 2008 to

U.S. House of Representatives
2008-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6591
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2008
			Mr. Perlmutter
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Consolidated Appropriations Act, 2008 to
		  provide for the conveyance to the United States of certain non-Federal land to
		  be used by the Secretary of Veterans Affairs for the construction of a veterans
		  medical facility.
	
	
		1.Conveyance of certain
			 non-Federal landSection 410
			 of title IV of division I of the Consolidated Appropriations Act, 2008 (Public
			 Law 110–161; 121 Stat. 2276) is amended to read as follows:
			
				410.Conveyance of
				certain non-Federal land
					(a)DefinitionsIn this section:
						(1)CityThe
				term City means the city of Aurora, Colorado.
						(2)DeedThe
				term deed means the quitclaim deed—
							(A)conveyed to the
				City by the Secretary (acting through the Director of the National Park
				Service); and
							(B)dated May 24,
				1999.
							(3)Non-Federal
				landThe term non-Federal land means—
							(A)parcel I of the
				former United States Army Garrison Fitzsimons, Adams County, Colorado, as more
				specifically described in the deed; and
							(B)the parcel of land
				described in the deed.
							(4)SecretaryThe
				term Secretary means the Secretary of the Interior.
						(b)Duty of
				SecretaryTo allow the City to convey by donation to the United
				States the non-Federal land to be used by the Secretary of Veterans Affairs for
				the construction of a veterans medical facility, not later than January 31,
				2009, the Secretary shall execute each instrument that is necessary to release
				all rights, conditions, and restrictions retained by the United States in and
				to the non-Federal land conveyed in the
				deed.
					.
		
